          Case 1:20-cv-06050-AJN Document 37 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                              



 Rosie-Alice King,

                        Plaintiff,
                                                                                 20-cv-6050 (AJN)
                –v–
                                                                                         ORDER
 Regen Medical Management, LLC, et al.,

                        Defendants.



ALISON J. NATHAN, District Judge:

        Pursuant to Rule 3.L of this Court’s Individual Practices in Civil Cases, the Plaintiff

shall serve a copy of her motion for default judgment and all supporting documents on

Defendants Regen Medical Management, LLC, and Regen Medical, P.C., and file an affidavit of

service on ECF within fourteen days of filing the motion for default judgment. The Court will

not consider the motion for default judgment until such affidavit of service is filed.


       SO ORDERED.


Dated: October 5, 2020                             __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
